It appearing to the court that the defendant in the trial court below has paid into court the full amount of plaintiff's claim therein, together with interest and costs, the matters in controversy herein have become a moot question, and by reason thereof the decision of the Court of Appeals of Cuyahoga county herein is hereby affirmed, and the petition of the plaintiff in error and the cross-petition of the defendant in error are hereby finally dismissed.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN and KINKADE, JJ., concur.